          Case 7:21-cv-04577-PMH Document 14 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT,
                          Creditor-Appellant,
                                                             ORDER
                    -against-
                                                            21-CV-04577 (PMH)
KRISTINE L. FLOUTON,
                          Debtor-Appellee.


PHILIP M. HALPERN, United States District Judge:

         The parties reached a settlement in principle in this matter on the record at the oral

argument held on September 8, 2021. (Sept. 8, 2021 Min. Entry). Accordingly, it is hereby

ORDERED that this appeal is terminated without costs and without prejudice to restoring it to the

Court’s calendar, provided the application to restore the appeal is made within thirty (30) days of

this Order. Any application to reopen filed after thirty (30) days from the date of this Order may

be denied solely on that basis. Any pending motions are DISMISSED as moot and all conferences

are CANCELLED.



                                                 SO ORDERED:

Dated:    White Plains, New York
          September 8, 2021

                                                PHILIP
                                                  ILIP M.
                                                        M HALPERN
                                                United States District Judge
